Citation Nr: 0029047	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-06 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  There is no evidence of a connection between sinus 
symptoms in service and current sinus symptoms.  

2.  The veteran's current hearing loss in not the result of 
disease or injury during service.  

3.  There is evidence of noise exposure during service.  

4.  There is evidence that the veteran currently has 
tinnitus.  

5.  There is evidence of a connection between the current 
tinnitus and noise exposure during service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  A hearing loss disability was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for a claim to have merit, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  

In regard to establishing a claim, the second and third Epps 
and Caluza elements (incurrence and nexus evidence) can also 
be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Sinusitis

There is evidence of a sinus disorder during service and 
there is evidence of a current sinus disability.  A claim 
requires evidence which connects the sinus symptoms in 
service to the current sinus symptoms.  The etiology of a 
disorder is a medical question which requires evidence from a 
trained medical professional.  The veteran's assertion that 
there is a connection is not competent evidence that a 
connection actually exists.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Review of the record does not disclose any evidence 
from a physician or other medical professional which links a 
current sinus disorder to symptoms during service.  

The first part of 38 C.F.R. § 3.303(b) provides that with 
chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  The veteran has asserted that he had a 
chronic sinus disorder in service.  He does not have the 
medical expertise to diagnose the symptoms in service as 
being manifestations of a chronic disability.  See Rabideau; 
Grottveit.  There is no evidence from a trained medical 
professional, either during service or at any time after 
service, which diagnoses the symptoms in service as being 
manifestations of a chronic disability.  As there is no 
evidence of a chronic sinus disability during service, the 
first portion of 38 C.F.R. § 3.303(b) does not assist the 
veteran in linking the current disability to disease or 
injury, incurred or aggravated, during service.  

The second part of 38 C.F.R. § 3.303(b) provides that when 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Here, the veteran has 
reported continuous symptoms since service.  However, no 
physician or other medical professional has linked the post 
service sinus symptoms described by the veteran to a current 
disability.  Thus, the second part of the regulation does not 
provide the necessary link between current disability and 
disease or injury in service.  See Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999) provide a presumption of service incurrence for 
certain disabilities.  These disabilities do not include 
sinus disorders.  

The Board's review does not disclose any basis in the law, 
regulations or evidence which would connect the current 
sinusitis to sinus symptoms during service.  As there is no 
evidence of a connection, the claim is denied.  We note that 
a VA examination was already conducted.  38 U.S.C.A. § 5107 
as amended (McCain).  At this time, there is no reasonable 
possibility that additional development or examination would 
assist the veteran.  Of particular note is the report of the 
December 1998 VA examination which points out that current 
sinus symptoms are related to nasal obstruction and that 
there is no evidence of a nasal disorder in service.  

Sinusitis-Alternative Theory

The facts in this case are different than the facts in 
Savage.  In this case, the inservice and post service 
diagnoses are the same.  This poses the theoretical question 
that the veteran's own statements, standing alone, could 
establish continuity of symptomatology.  However, an 
alternative merits based determination results in a denial.  

Although the veteran has claimed continuity of 
symptomatology, there is a remarkable absence of continuity 
of treatment, a factor that may be considered in a merits 
based decision.  The veteran's argument that the record is 
not available is not persuasive.  He has presented no 
pharmacy records, insurance examination reports, employment 
physical examination reports, or any other evidence that 
tends to fill the gap between service and the 1990's.  The 
1998 VA examiner noted that the inservice episode was acute 
(rather than chronic), and the 1954 discharge examination 
disclosed that sinuses were normal.  The normal 1954 
examination tends to establish that a chronic disorder did 
not exist at that time and that there was no continuity of 
symptoms.  

Furthermore, when treated in March 1996, the veteran reported 
an onset in late February, rather than service.  The 
veteran's statements for treatment purposes are highly 
probative of the date of onset and are more probative than 
the assertions advanced in support of a claim for benefits.  

In essence, the Board is presented with a normal separation 
examination, silence of the record in proximity to separation 
from service, an absence of competent evidence relating the 
remote diagnosis to service and the veteran's own statement 
for treatment purposes in 1996 that there had been a recent 
onset.  We conclude that this evidence is more probative than 
the veteran's unsupported assertion of continuity of 
symptomatology and/or inservice chronicity.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran is competent to report what he actually 
experienced.  His report of noise exposure during service is 
evidence of injury.  The April 1998 VA audiology examination 
established the presence of a hearing loss disability within 
the meaning of the law and regulations.  In a statement dated 
in February 1998, Ronald A. Van Tuyl, M.D., linked the 
current hearing loss disability to the noise exposure in 
service.  Thus, all three elements of a well grounded claim 
are present.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board proceeds to the merits phase of the adjudication.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The connection between noise exposure during service and the 
current hearing loss disability is supported by Dr. Van 
Tuyl's opinion that the hearing loss possibly was caused by 
high pitched aircraft noise on an aircraft carrier.  There is 
no other evidence to support a connection.  

The April 1998 VA audiology examination noted the history 
reported by the veteran without comment.  

The evidence against the claim is found in the April 1954 
report of the examination for separation from service.  In 
September 1998, the veteran asserted that he was not given a 
separation physical examination.  There is no reason he 
should have remembered a few uneventful minutes during his 
out-processing more than 44 years earlier.  The most 
probative evidence as to whether the veteran was examined, 
and his health at the time, is the examination report itself.  
This report was completed by a medical professional and 
reflects findings specific to the veteran.  The Board finds 
that the separation examination report is credible.  Cf. 
Godfrey v. Brown, 8 Vet. App. 113, 118-119 (1995).  On that 
examination, the veteran's ears and drums were normal.  His 
hearing was measured at 15/15 in each ear.  The Court has 
established the 15/15 is normal.  Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992).  The assessment by a doctor, after the 
alleged noise injury and just before the veteran left 
service, is more probative in determining residual injury 
than an assessment over 43 years later.  The April 1954 
examination report establishes that there was no residual 
injury from the noise exposure.  The April 1954 examination 
report provides a preponderance of the evidence which 
outweighs Dr. Van Tuyl's later opinion of a possible 
connection.  Since the preponderance of the evidence is 
against the claim, it must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Tinnitus

The veteran's report of noise exposure during service is 
competent evidence of injury.  In a statement dated in 
February 1998, Ronald A. Van Tuyl, M.D., reported a diagnosis 
of tinnitus and indicated a possible link between the current 
tinnitus and the noise exposure in service.  All three 
elements of a reasonable claim are present.  


ORDER

Service connection for sinusitis is denied.  

Service connection for a hearing loss disability is denied.  

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Dr. Van Tuyl indicated that tinnitus possibly was caused by 
aircraft noise.  This possibility needs to be considered 
further.  The possibility is not outweighed by the separation 
examination because, unlike the hearing loss, tinnitus was 
not directly addressed in the separation examination.  
Therefore, the RO should develop further evidence as to a 
possible connection between current tinnitus and noise 
exposure during service.  

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO for the following:  

1.  After obtain appropriate releases, 
the RO should ask Dr. Van Tuyl if it is 
at least as likely as not that the 
claimed tinnitus had its onset in 
service.  He should be asked to explain 
his reasoning.  

2.  The file should be referred to the 
examiner who performed the April 1998 VA 
audiology examination.  The RO should ask 
the audiologist if it is at least as 
likely as not that the claimed tinnitus 
had its onset in service.  He should be 
asked to explain his reasoning.  If the 
audiologist is not available or can not 
respond without further examination of 
the veteran, such examination should be 
done.  

Following completion of these actions, the RO should review 
the claim for service connection for tinnitus.  In accordance 
with the current appellate procedures, the case should be 
returned to the Board for completion of appellate review.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is specifically encouraged to have Dr. 
Van Tuyl explain and clarify his opinion.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals




 



